DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 09/01/2022 is acknowledged.  The traversal is on the ground(s) that that the embodiment of Fig. 2 is not of a seal member and that the remaining species would not be an undue burden. The Examiner notes that Species A is no longer considered an embodiment, but Species B and C remain.
In regards to Applicant's argument that the remaining species are not an undue burden, and that separate searches of the claims would likely identify the same references or be part of an overlapping search, and that therefore there would be no burden on the Examiner to examine all the claims together, this argument is not persuasive.  While the field of search for one group of claims may overlap with the field of search for the other group of claims, there is no reason to expect that said fields of search would be co-extensive.  Specifically, the search is not directed only to 102-type anticipatory art, but also to 103-type art pointing to the obviousness of the claimed invention.  The search for 103-type art for each group of claims would cause the fields of search to diverge, creating a serious burden on the Examiner to examine all of the claims together. Furthermore, the Examiner notes that the shapes presented in those figures are not considered obvious variants and that as such, changes in the language of the claims to specify said embodiments would create a serious burden as it would require text and image searching for both embodiments that normally would not overlap.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a first mounting part in claim 1, interpreted as structure 27a, as a ceramic part of electrostatic chuck 25 on which the substrate is mounted thereon [0020].
a second mounting part in claim 1, interpreted as structure of 27b of the electrostatic chuck [0020],
a seal member in claim 1, interpreted as structure 70, an elastic ring made of perfluoroelastomer [0035].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2020/0152429 to Sasaki et al in view of United States Patent Application No. 2009/0200269 to Kadkhodayan and United States Patent No. 5636098 to Salfelder et al.
The applied reference has a common assignee (but a different inventor) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regards to Claim 1, Sasaki teaches a stage 16 Fig. 3, comprising: a first mounting part 20 (electrostatic chuck, dielectric aluminum nitride [0040]) on which a substrate is mounted W; a second mounting part (electrostatic chuck 22, [0047-0048]) on which an edge ring FR surrounding a peripheral edge of the substrate is mounted (as shown in Fig. 3), the second mounting part located lower than the first mounting part (as shown in Fig. 3); a first bonding layer 21 configured to bond a base 18 to the first mounting part; a second bonding layer 23 configured to bond the base18 to the second mounting part 22 [0013-0081].
Sasaki does not expressly teach a seal member configured to close a space between the first mounting part and the second mounting part by deformation of the seal member above the first bonding layer and the second bonding layer while contacting with each of the first mounting part and the second mounting part.
Kadkhodayan teaches a stage 100 Fig. 6, 7, comprising: a first mounting part 160 (generic chuck) on which a substrate is mounted 180; a second mounting part (generic ring structure of 330, 340) on which an edge ring 320 surrounding a peripheral edge of the substrate is mounted (as shown in Fig. 7), the second mounting part located lower than the first mounting part (as shown in Fig. 7); a first bonding layer 172 configured to bond a base to the first mounting part; a second bonding layer 312 configured to bond the base to the second mounting part; and two seal units 172 and 316 configured to seal the exposed areas of bonding layers between the ring and the base 150 [0048-0051].
Kadkhodayan teaches the seals the elastomer bond to protect the bond from plasma generated radicals [0004].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sasaki with the seal members of Kadkhodayan. One would be motivated to do so for the predictable result of protecting the bonding layers from plasma generated radicals. See MPEP 2143 Motivation A.
Sasaki in view of Kadkhodayan do not expressly teach that the seal members are a singular seal member configured to close a space between the first mounting part and the second mounting part by deformation of the seal member above the first bonding layer and the second bonding layer while contacting with each of the first mounting part and the second mounting part or that seal member is an elastic ring made of perfluoroelastomer [0035].
Salfelder teaches a stage 20 Fig. 3d that comprises an electrostatic chuck 25 bonded to a base 40 and a collar ring 225 mounted on 160, wherein a seal 55/barrier disposed around the electrostatic chuck that fills a channel 175, such that it closes a  space between the first mounting part and the second mounting part (as it seals or covers intersections/contact junctions of the first mounting part/electrostatic chuck 25 to base 40 and the intersections/contact junctions of 160 to 225) by deformation of the seal member above the first bonding layer and the second bonding layer (as it is pushed into the grooves of 40 and pushed down by a substrate and pushed against by the collar ring)  while contacting with each of the first mounting part and the second mounting part (as it fills the vertical spaces of the gap between the ring and the chuck and the corners therein), the seal member being made of perfluoroelastomer (Col. 9 line 53-Col. 10 line 14, Col. 2 line 65-Col. 11 line 7).
Salfelder teaches that the seal member/barrier forms a seal to reduce the exposure of the electrostatic member to the erosive plasma environment (Col. 2 lines 15-21).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sasaki in view of Kadkhodayan, with two separate seals covering the adhesive areas to have one seal that covers the electrostatic chucks, as per the teachings of Salfelder. One would be motivated to do so for the predictable result of reducing the exposure of the electrostatic member to the erosive plasma environment. 
It is noted that the teachings of Sasaki in view of Kadkhodayan teach covering the bonding layers, and Salfelder is designed to cover the electrostatic chuck sides and groove bottom surfaces using one seal, such that covering both of the bonding layers the apparatus of Sasaki in view of Kadkhodayan with one seal member would be the obvious result of the combination as both electrostatic chucks would need to be covered as well as the bottom surface of the groove. Specifically, teachings of Salfelder covers the top of the electrostatic chuck/the bottom of the substrate to the bottom of the groove of Salfelder and has an express teaching that the exposed areas of the electrostatic chuck needs to be protected. As Sasaki has two electrostatic chucks, one of the ring side and the other under the substrate, and as Kadkhodayan teaches sealing the adhesive/bonding layers, the seal of Sasaki in view of Kadkhodayan and Salfelder would cover the electrostatic chucks and at least in part some of the bonding layers.  Finally, as Salfelder teaches covering a side of the electrostatic chuck and at least a bottom portion underneath the chuck down to the groove, it would be obvious to one of ordinary skill in the art, to have covered the bonding layer as well, as it is directly below the electrostatic chucks and above the bottom of the groove.
The resulting apparatus fulfills the limitations of the claim. See MPEP 2143 Motivation A.
In regards to Claim 2, Sasaki in view of Kadkhodayan and Salfelder teaches a lower portion of the seal member contacting the second mounting part as seal member is deformed/pushed into the space between the two electrostatic chucks, as per the rejection of Claim 1 above.
In regards to Claim 3, Sasaki in view of Kadkhodayan and Salfelder teaches an upper portion of the seal member contacting the first mounting part protrudes toward the first mounting part, as seal member is deformed/pushed into the space between the two electrostatic chucks, as per the rejection of Claim 1 above.
 The stage of Claims 4 and 6, Sasaki in view of Kadkhodayan and Salfelder wherein the seal member has a vertical dimension in a cross section larger than a horizontal dimension, as shown in the vertical direction to horizontal direction of the space between the electrostatic chucks of Sasaki and in Fig. 3a, 3b 3d.
In regards to Claim 5, Sasaki in view of Kadkhodayan and Salfelder teaches the seal member contacting the first mounting part protrudes toward the first mounting part, as it is fit into the area to cover the mounting parts as shown in Salfelder.
In regards to Claim 7, Sasaki teaches a plasma processing apparatus 1 Fig. 1-3,  a stage 16 Fig. 3, comprising: a first mounting part 20 (electrostatic chuck, dielectric aluminum nitride [0040]) on which a substrate is mounted W; a second mounting part (electrostatic chuck 22, [0047-0048]) on which an edge ring FR surrounding a peripheral edge of the substrate is mounted (as shown in Fig. 3), the second mounting part located lower than the first mounting part (as shown in Fig. 3); a first bonding layer 21 configured to bond a base 18 to the first mounting part; a second bonding layer 23 configured to bond the base18 to the second mounting part 22 [0013-0081].
Sasaki does not expressly teach a seal member configured to close a space between the first mounting part and the second mounting part by deformation of the seal member above the first bonding layer and the second bonding layer while contacting with each of the first mounting part and the second mounting part.
Kadkhodayan teaches a stage 100 Fig. 6, 7, comprising: a first mounting part 160 (generic chuck) on which a substrate is mounted 180; a second mounting part (generic ring structure of 330, 340) on which an edge ring 320 surrounding a peripheral edge of the substrate is mounted (as shown in Fig. 7), the second mounting part located lower than the first mounting part (as shown in Fig. 7); a first bonding layer 172 configured to bond a base to the first mounting part; a second bonding layer 312 configured to bond the base to the second mounting part; and two seal units 172 and 316 configured to seal the exposed areas of bonding layers between the ring and the base 150 [0048-0051].
Kadkhodayan teaches the seals the elastomer bond to protect the bond from plasma generated radicals [0004].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sasaki with the seal members of Kadkhodayan. One would be motivated to do so for the predictable result of protecting the bonding layers from plasma generated radicals. See MPEP 2143 Motivation A.
Sasaki in view of Kadkhodayan do not expressly teach that the seal members are a singular seal member configured to close a space between the first mounting part and the second mounting part by deformation of the seal member above the first bonding layer and the second bonding layer while contacting with each of the first mounting part and the second mounting part or that seal member is an elastic ring made of perfluoroelastomer [0035].
Salfelder teaches a stage 20 Fig. 3d that comprises an electrostatic chuck 25 bonded to a base 40 and a collar ring 225 mounted on 160, wherein a seal 55/barrier disposed around the electrostatic chuck that fills a channel 175, such that it closes a  space between the first mounting part and the second mounting part (as it seals or covers intersections/contact junctions of the first mounting part/electrostatic chuck 25 to base 40 and the intersections/contact junctions of 160 to 225) by deformation of the seal member above the first bonding layer and the second bonding layer (as it is pushed into the grooves of 40 and pushed down by a substrate and pushed against by the collar ring)  while contacting with each of the first mounting part and the second mounting part (as it fills the vertical spaces of the gap between the ring and the chuck and the corners therein), the seal member being made of perfluoroelastomer (Col. 9 line 53-Col. 10 line 14, Col. 2 line 65-Col. 11 line 7).
Salfelder teaches that the seal member/barrier forms a seal to reduce the exposure of the electrostatic member to the erosive plasma environment (Col. 2 lines 15-21).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sasaki in view of Kadkhodayan, with two separate seals covering the adhesive areas to have one seal that covers the electrostatic chucks, as per the teachings of Salfelder. One would be motivated to do so for the predictable result of reducing the exposure of the electrostatic member to the erosive plasma environment. 
It is noted that the teachings of Sasaki in view of Kadkhodayan teach covering the bonding layers, and Salfelder is designed to cover the electrostatic chuck sides and groove bottom surfaces using one seal, such that covering both of the bonding layers the apparatus of Sasaki in view of Kadkhodayan with one seal member would be the obvious result of the combination as both electrostatic chucks would need to be covered as well as the bottom surface of the groove. Specifically, teachings of Salfelder covers the top of the electrostatic chuck/the bottom of the substrate to the bottom of the groove of Salfelder and has an express teaching that the exposed areas of the electrostatic chuck needs to be protected. As Sasaki has two electrostatic chucks, one of the ring side and the other under the substrate, and as Kadkhodayan teaches sealing the adhesive/bonding layers, the seal of Sasaki in view of Kadkhodayan and Salfelder would cover the electrostatic chucks and at least in part some of the bonding layers.  Finally, as Salfelder teaches covering a side of the electrostatic chuck and at least a bottom portion underneath the chuck down to the groove, it would be obvious to one of ordinary skill in the art, to have covered the bonding layer as well, as it is directly below the electrostatic chucks and above the bottom of the groove.
The resulting apparatus fulfills the limitations of the claim. See MPEP 2143 Motivation A.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2020/0388471 to Takebayashi et al in view of United States Patent Application No. 2009/0200269 to Kadkhodayan and United States Patent No. 5636098 to Salfelder et al.
In regards to Claim 1, Takebayashi teaches a stage 10 Fig. 1-2, comprising: a first mounting part 14  (electrostatic chuck, dielectric aluminum nitride 14c, [0029-0032]) on which a substrate is mounted W; a second mounting part (electrostatic chuck 22, [0036-0039]) on which an edge ring FR surrounding a peripheral edge of the substrate is mounted (as shown in Fig. 2), the second mounting part located lower than the first mounting part (as shown in Fig. 3); a first bonding layer 21 configured to bond a base 18 to the first mounting part; a second bonding layer 25 configured to bond the base18 to the second mounting part 15 [0027-0058].
Takebayashi does not expressly teach a seal member configured to close a space between the first mounting part and the second mounting part by deformation of the seal member above the first bonding layer and the second bonding layer while contacting with each of the first mounting part and the second mounting part.
Kadkhodayan teaches a stage 100 Fig. 6, 7, comprising: a first mounting part 160 (generic chuck) on which a substrate is mounted 180; a second mounting part (generic ring structure of 330, 340) on which an edge ring 320 surrounding a peripheral edge of the substrate is mounted (as shown in Fig. 7), the second mounting part located lower than the first mounting part (as shown in Fig. 7); a first bonding layer 172 configured to bond a base to the first mounting part; a second bonding layer 312 configured to bond the base to the second mounting part; and two seal units 172 and 316 configured to seal the exposed areas of bonding layers between the ring and the base 150 [0048-0051].
Kadkhodayan teaches the seals the elastomer bond to protect the bond from plasma generated radicals [0004].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Takebayashi with the seal members of Kadkhodayan. One would be motivated to do so for the predictable result of protecting the bonding layers from plasma generated radicals. See MPEP 2143 Motivation A.
Takebayashi in view of Kadkhodayan do not expressly teach that the seal members are a singular seal member configured to close a space between the first mounting part and the second mounting part by deformation of the seal member above the first bonding layer and the second bonding layer while contacting with each of the first mounting part and the second mounting part or that seal member is an elastic ring made of perfluoroelastomer [0035].
Salfelder teaches a stage 20 Fig. 3d that comprises an electrostatic chuck 25 bonded to a base 40 and a collar ring 225 mounted on 160, wherein a seal 55/barrier disposed around the electrostatic chuck that fills a channel 175, such that it closes a  space between the first mounting part and the second mounting part (as it seals or covers intersections/contact junctions of the first mounting part/electrostatic chuck 25 to base 40 and the intersections/contact junctions of 160 to 225) by deformation of the seal member above the first bonding layer and the second bonding layer (as it is pushed into the grooves of 40 and pushed down by a substrate and pushed against by the collar ring)  while contacting with each of the first mounting part and the second mounting part (as it fills the vertical spaces of the gap between the ring and the chuck and the corners therein), the seal member being made of perfluoroelastomer (Col. 9 line 53-Col. 10 line 14, Col. 2 line 65-Col. 11 line 7).
Salfelder teaches that the seal member/barrier forms a seal to reduce the exposure of the electrostatic member to the erosive plasma environment (Col. 2 lines 15-21).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sasaki in view of Kadkhodayan, with two separate seals covering the adhesive areas to have one seal that covers the electrostatic chucks, as per the teachings of Salfelder. One would be motivated to do so for the predictable result of reducing the exposure of the electrostatic member to the erosive plasma environment. 
It is noted that the teachings of Takebayashi in view of Kadkhodayan teach covering the bonding layers, and Salfelder is designed to cover the electrostatic chuck sides and groove bottom surfaces using one seal, such that covering both of the bonding layers the apparatus of Takebayashi in view of Kadkhodayan with one seal member would be the obvious result of the combination as both electrostatic chucks would need to be covered as well as the bottom surface of the groove. Specifically, teachings of Salfelder covers the top of the electrostatic chuck/the bottom of the substrate to the bottom of the groove of Salfelder and has an express teaching that the exposed areas of the electrostatic chuck needs to be protected. As Takebayashi has two electrostatic chucks, one of the ring side and the other under the substrate, and as Kadkhodayan teaches sealing the adhesive/bonding layers, the seal of Takebayashi in view of Kadkhodayan and Salfelder would cover the electrostatic chucks and at least in part some of the bonding layers.  Finally, as Salfelder teaches covering a side of the electrostatic chuck and at least a bottom portion underneath the chuck down to the groove, it would be obvious to one of ordinary skill in the art, to have covered the bonding layer as well, as it is directly below the electrostatic chucks and above the bottom of the groove.
This would result in the claimed limitations. See MPEP 2143 Motivation A.
In regards to Claim 2, Sasaki in view of Kadkhodayan and Salfelder teaches a lower portion of the seal member contacting the second mounting part as seal member is deformed/pushed into the space between the two electrostatic chucks, as per the rejection of Claim 1 above.
In regards to Claim 3, Takebayashi in view of Kadkhodayan and Salfelder teaches an upper portion of the seal member contacting the first mounting part protrudes toward the first mounting part, as seal member is deformed/pushed into the space between the two electrostatic chucks, as per the rejection of Claim 1 above.
 The stage of Claims 4 and 6, Takebayashi in view of Kadkhodayan and Salfelder wherein the seal member has a vertical dimension in a cross section larger than a horizontal dimension, as shown in the vertical direction to horizontal direction of the space between the electrostatic chucks of Sasaki and in Fig. 3a, 3b 3d.
In regards to Claim 5, Takebayashi in view of Kadkhodayan and Salfelder teaches the seal member contacting the first mounting part protrudes toward the first mounting part, as it is fit into the area to cover the mounting parts as shown in Salfelder.
In regards to Claim 7, Takebayashi teaches a stage 10 Fig. 1-2, comprising: a first mounting part 14  (electrostatic chuck, dielectric aluminum nitride 14c, [0029-0032]) on which a substrate is mounted W; a second mounting part (electrostatic chuck 22, [0036-0039]) on which an edge ring FR surrounding a peripheral edge of the substrate is mounted (as shown in Fig. 2), the second mounting part located lower than the first mounting part (as shown in Fig. 3); a first bonding layer 21 configured to bond a base 18 to the first mounting part; a second bonding layer 25 configured to bond the base18 to the second mounting part 15 [0027-0058].
Takebayashi does not expressly teach a seal member configured to close a space between the first mounting part and the second mounting part by deformation of the seal member above the first bonding layer and the second bonding layer while contacting with each of the first mounting part and the second mounting part.
Kadkhodayan teaches a stage 100 Fig. 6, 7, comprising: a first mounting part 160 (generic chuck) on which a substrate is mounted 180; a second mounting part (generic ring structure of 330, 340) on which an edge ring 320 surrounding a peripheral edge of the substrate is mounted (as shown in Fig. 7), the second mounting part located lower than the first mounting part (as shown in Fig. 7); a first bonding layer 172 configured to bond a base to the first mounting part; a second bonding layer 312 configured to bond the base to the second mounting part; and two seal units 172 and 316 configured to seal the exposed areas of bonding layers between the ring and the base 150 [0048-0051].
Kadkhodayan teaches the seals the elastomer bond to protect the bond from plasma generated radicals [0004].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Takebayashi with the seal members of Kadkhodayan. One would be motivated to do so for the predictable result of protecting the bonding layers from plasma generated radicals. See MPEP 2143 Motivation A.
This would result in the claimed limitations. See MPEP 2143 Motivation A.
Takebayashi in view of Kadkhodayan do not expressly teach that the seal members are a singular seal member configured to close a space between the first mounting part and the second mounting part by deformation of the seal member above the first bonding layer and the second bonding layer while contacting with each of the first mounting part and the second mounting part or that seal member is an elastic ring made of perfluoroelastomer [0035].
Salfelder teaches a stage 20 Fig. 3d that comprises an electrostatic chuck 25 bonded to a base 40 and a collar ring 225 mounted on 160, wherein a seal 55/barrier disposed around the electrostatic chuck that fills a channel 175, such that it closes a  space between the first mounting part and the second mounting part (as it seals or covers intersections/contact junctions of the first mounting part/electrostatic chuck 25 to base 40 and the intersections/contact junctions of 160 to 225) by deformation of the seal member above the first bonding layer and the second bonding layer (as it is pushed into the grooves of 40 and pushed down by a substrate and pushed against by the collar ring)  while contacting with each of the first mounting part and the second mounting part (as it fills the vertical spaces of the gap between the ring and the chuck and the corners therein), the seal member being made of perfluoroelastomer (Col. 9 line 53-Col. 10 line 14, Col. 2 line 65-Col. 11 line 7).
Salfelder teaches that the seal member/barrier forms a seal to reduce the exposure of the electrostatic member to the erosive plasma environment (Col. 2 lines 15-21).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Takebayashi in view of Kadkhodayan, with two separate seals covering the adhesive areas to have one seal that covers the electrostatic chucks, as per the teachings of Salfelder. One would be motivated to do so for the predictable result of reducing the exposure of the electrostatic member to the erosive plasma environment. 
It is noted that the teachings of Takebayashi in view of Kadkhodayan teach covering the bonding layers, and Salfelder is designed to cover the electrostatic chuck sides and groove bottom surfaces using one seal, such that covering both of the bonding layers the apparatus of Takebayashi in view of Kadkhodayan with one seal member would be the obvious result of the combination as both electrostatic chucks would need to be covered as well as the bottom surface of the groove. Specifically, teachings of Salfelder covers the top of the electrostatic chuck/the bottom of the substrate to the bottom of the groove of Salfelder and has an express teaching that the exposed areas of the electrostatic chuck needs to be protected. As Takebayashi has two electrostatic chucks, one of the ring side and the other under the substrate, and as Kadkhodayan teaches sealing the adhesive/bonding layers, the seal of Takebayashi in view of Kadkhodayan and Salfelder would cover the electrostatic chucks and at least in part some of the bonding layers.  Finally, as Salfelder teaches covering a side of the electrostatic chuck and at least a bottom portion underneath the chuck down to the groove, it would be obvious to one of ordinary skill in the art, to have covered the bonding layer as well, as it is directly below the electrostatic chucks and above the bottom of the groove.
This would result in the claimed limitations. See MPEP 2143 Motivation A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/797176 (reference application, shared assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the stage, the base, an annular mount section, a substrate mount section, a first bonding layer, and a second bonding layer, and an a sealing member.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2004/0196613 to Deyo et al, which teaches an L-shaped clamp seal which has the effect of covering the electrostatic chuck.
United States Patent Application No. 20100040768, 20180166312, 20150053348, 2009/0044751- references cited with Application No. 16/797176.
United States Patent No. 9859142, 9520814: which teach edge seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716         
                                                                                                                                                                                               /Jeffrie R Lund/Primary Examiner, Art Unit 1716